Case 2:85-cv-04544-DMG-AGR Document 563 Filed 06/21/19 Page 1 of 1 Page ID #:28678



                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
                                  CIVIL MINUTES—GENERAL

   Case No.    CV 85-4544-DMG (AGRx)                                  Date     June 21, 2019

   Title Jenny L. Flores, et al. v. William P. Barr, et al.                          Page     1 of 1

   Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

                KANE TIEN                                             NOT REPORTED
                Deputy Clerk                                           Court Reporter

      Attorneys Present for Plaintiff(s)                      Attorneys Present for Defendant(s)
               None Present                                             None Present

   Proceedings: IN CHAMBERS - ORDER RE NOTICE TO THE COURT RE PROPOSED
                EXTENSION OF TIME AND MODIFICATION [562]

          On June 18, 2019, the Monitor filed a Notice to the Court Re Proposed Extension of
   Time and Modification, which proposes certain modifications to the schedule for filing the
   Second Report and Recommendation and the Third Report and Recommendation (“Notice re
   Proposed Extension”). [Doc. # 562.] The Notice re Proposed Extension further indicates that
   “[t]he Monitor has informed counsel for Plaintiffs and Defendants of this Notice to the Court Re
   Proposed Extension of Time and Modification and the Monitor has received no objections.” Id.
   at 2.

          As it appears that the parties do not have any objection to the Notice re Proposed
   Extension, the Court APPROVES the Notice re Proposed Extension and MODIFIES the
   schedule provided in Paragraph D(1)(a) of the Appointment Order as follows:

           1. The Second Report and Recommendation is due on Wednesday, July 10, 2019; and
           2. The Third Report and Recommendation is due on Friday, September 13, 2019.

         All other aspects of the Appointment Order, and the November 5, 2018 and the
   March 28, 2019 modifications thereto [Doc. ## 518, 533], remain in full force and effect.

   IT IS SO ORDERED.




   CV-90                             CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk KT
